department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code legend trust dear contact person identification_number telephone number employer_identification_number we have considered your ruling_request concerning the tax consequences of the complete transfer of assets from one private_foundation to another facts you are a nonprofit corporation described in sec_501 of the internal_revenue_code code and are classified as a private_foundation under sec_509 trust is a_trust under state law described in sec_501 and is classified as a private_foundation under sec_509 you and trust are not controlled by the same persons but your exempt purposes are identical in order to realize administrative cost savings and eliminate duplication of efforts you plan to transfer all your assets to trust and subsequently dissolve rulings requested you and trust have requested the following rulings the transfer of all your assets to trust will not result in a voluntary termination under sec_507 of the code of your private_foundation_status and will not result in the imposition of tax under sec_507 trust will not be treated as a newly created organization under sec_507 of the code and sec_1_507-3 of the income_tax regulations income_tax regulations’ the transfer of all your assets to trust will not adversely affect your status or trust’s status as an organization described in sec_501 of the code as a result of the transfer of all your assets to trust trust will succeed to your aggregate tax_benefit as defined in sec_507 of the code but not in excess of the fair_market_value of the assets transferred at the time of the transfer a b the transfer of all your assets to trust will not result in a tax_liability for trust on net_investment_income under sec_4940 of the code any_tax liability on net_investment_income under sec_4940 of the code you incur for the taxable_year in which you transfer all your assets to trust which arose prior to the transfer and which you do not pay must be satisfied by trust c any refund of taxes under sec_4940 of the code you may be due trust may not use to offset its own liability for tax under sec_4940 the transfer of all your assets to trust will not be an act of self-dealing under sec_4941 of the code you are required to meet the income distribution_requirements of sec_4942 of the code for the taxable_year in which you transfer all your assets to trust the transfer of all your assets to trust will not be an investment that will jeopardize the exempt purposes of either you or trust under sec_4944 of the code a b c the transfer of all your assets to trust will not be a taxable_expenditure under sec_4945 of the code as to any obligation you have to exercise expenditure_responsibility under sec_4945 of the code at the time of the transfer trust will not be required to exercise expenditure_responsibility as to any obligation you have to exercise expenditure_responsibility under sec_4945 of the code at the time of the transfer you will no longer be required to exercise expenditure_responsibility except for the information reporting requirements in sec_4945 for the taxable_year of the transfer for the taxable_year in which you transfer all your assets to trust you will be required to include information regarding the transfer with your form_990-pf for that year you will not be required to file the annual information_return required by sec_6033 of the code form_990-pf for any taxable_year subsequent to the taxable_year in which you transfer all your assets to trust if during the subsequent taxable years you have neither legal nor equitable_title to any assets and engage in no activity a b law sec_170 of the code describes an organization that is organized and operated exclusively for religious charitable scientific literary or educational or other specified purposes sec_501 of the code describes organizations that are organized and operated exclusively for religious charitable scientific educational or other specified purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code states that the status of any organization as a private_foundation shall be terminated only if the organization notifies the internal_revenue_service of its intent to accomplish such termination at such time and in such manner as prescribed in regulations sec_507 of the code states that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on the termination of a private_foundation in a transaction described in sec_507 sec_507 of the code defines the aggregate tax_benefit resulting from the sec_501 status of any private_foundation sec_4940 of the code imposes on each private_foundation which is exempt from taxation under sec_501 for the taxable_year with respect to the carrying on of its activities an excise_tax of two percent of the net_investment_income of the foundation for the taxable_year sec_4940 of the code defines the term net_investment_income as the amount by which the sum of the gross_investment_income and the capital_gain_net_income exceeds certain deductions sec_4940 of the code defines the term gross_investment_income as the gross_income from interest dividends rents payments_with_respect_to_securities_loans and royalties and income from similar sources sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code imposes annual excise_taxes on the undistributed_income_of_a_private_foundation sec_4942 defines undistributed_income as the amount by which qualifying distributions are less than a minimum_investment_return sec_4942 of the code defines the term qualifying_distribution as any amount_paid by a private_foundation to accomplish one or more purposes described in sec_170 other than a contribution to i an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation or ii a private_foundation except as provided in sec_4942 sec_4942 of the code states that the term qualifying_distribution includes a contribution by a private_foundation to a sec_501 organization described in sec_4942 or sec_4942 a ii if the sec_501 organization redistributes the contribution to a qualifying_organization within the required period of time and treats the redistribution as a distribution out of corpus sec_4944 of the code imposes excise_taxes on a private_foundation if investments are made in such a manner as to jeopardize the carrying out of any the foundation's exempt purposes sec_4944 of the code states that if the primary purpose of investments by a private_foundation is to accomplish one or more of the purposes described in sec_170 and no significant purpose is the production_of_income or the appreciation of property the investments are not considered as jeopardizing the carrying out of any of the private foundation’s exempt purposes sec_4945 of the code imposes excise_taxes on each taxable_expenditure made by a private_foundation a taxable_expenditure is any amount_paid by a private_foundation for certain prohibited purposes a grant over which a private_foundation exercises expenditure_responsibility as described in sec_4945 is not a taxable_expenditure sec_4944 in addition an amount_paid by a private_foundation is not a taxable expenditure’ if the purpose of the payment is for one or more of the purposes specified in sec_170 sec_4945 sec_4945 of the code states that expenditure_responsibility means that the private_foundation is responsible to exercise all reasonable efforts to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to the internal_revenue_service sec_6033 of the code provides that with certain exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return sec_6043 of the code states that a tax-exempt_organization with certain exceptions must file information with the internal_revenue_service with respect to a liquidation dissolution termination or substantial_contraction chapter of subtitle d of the code miscellaneous excise_taxes includes provisions of the code relating to excise_taxes on private_foundations sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section the operational_test it is not exempt if an organization fails to meet either the organizational_test or sec_1_501_c_3_-1 of the income_tax regulations states that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one or more purposes including religious charitable scientific or educational sec_1_507-1 of the income_tax regulations states in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations in a transfer described in sec_507 of the code and sec_1_507-3 the transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations states in part that a private_foundation that transfers all of its net assets is required to file the annual information_return required by sec_6033 of the code for the taxable_year in which the transfer occurs however the foundation is not required to file an annual information_return for any taxable_year following the taxable_year in which the last transfer occurred if at no time during the subsequent taxable_year the foundation has either legal or equitable_title to any assets nor engages in any activity sec_1_507-3 of the income_tax regulations states that in the case of a transfer described in sec_507 of the code the transferee shall not be treated as a newly created organization a transferee private_foundation will be treated as possessing certain tax_attributes and characteristics of the transferor private_foundation which are described in sec_1_507-3 and sec_1_507-3 of the income_tax regulations states that a transferee private_foundation succeeds to that part of the transferor's aggregate tax_benefit that is attributable to the assets transferred based on the transferor's assets held just before the transfer sec_1_507-3 of the income_tax regulations states that if a transferor private_foundation and the transferee private_foundation are not effectively controlled directly or indirectly by the same persons the transferee does not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer sec_1_507-3 of the income_tax regulations states that in the case of a transfer of assets described in sec_507 of the code if the transferor private_foundation incurs a liability for any of the taxes imposed under chapter prior to the transfer and the transferor does not satisfy the liability the transferee will receive the transferred assets subject_to such liability sec_1_507-3 of the income_tax regulations states that except as provided in sec_1_507-3 a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a transfer described in sec_507 of all or part of its net assets to another private_foundation this transfer is counted toward satisfaction of the distribution_requirements to the extent the amount transferred meets the requirements of sec_4942 where the transferor has disposed of all its assets the recordkeeping requirements of sec_4942 does not apply during any period in which it has no assets sec_1_507-3 of the income regulations states that for purposes of sec_4945 of the code when a private_foundation has disposed of all its assets to another private_foundation and both foundations are not controlled directly or indirectly by the same persons sec_4945 and sec_4945 relating to expenditure_responsibility grants made by the transferor do not apply to the transferor or transferee foundation for taxable years following the taxable_year in which the transfer occurs but the transferor must comply with the information reporting requirements under h for the taxable_year in which the disposition has occurred sec_1_507-3 of the income_tax regulations states that if a private_foundation transfers all of its assets to another private_foundation and both are effectively controlled directly or indirectly by the same persons the transferee private_foundation is treated as if it were the transferor sec_1_507-4 of the income_tax regulations provides that private_foundations which make transfers described in sec_507 or sec_507 of the code are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4940-1 of the foundation similar excise_taxes regulations foundation regulations states in pertinent part that net_investment_income is determined under the principles of subtitle a of the code sec_53_4946-1 of the foundation regulations states that for purposes of sec_4941 of the code only the term disqualified_person does not include an organization described in sec_501 sec_1_6043-3 of the procedure and administration regulations procedure regulations states that the information a tax-exempt_organization must file with respect to a liquidation dissolution termination or substantial_contraction should be filed with the organization’s annual information_return for the period such transaction occurs analysis ruling sec_507 of the code imposes a tax on the termination of a private_foundation in a transaction described in sec_507 a transfer by a private_foundation of all of its assets to one or more private_foundations in a transaction described in sec_507 is not a voluntary termination under sec_507 of the transferor’s status as a private_foundation see sec_1_507-1 of the income_tax regulations asa result the transferor private_foundation is not subject_to tax under sec_507 of the code see sec_1_507-4 of the regulations the transfer of all your assets to trust a private_foundation is a transfer described in sec_507 of the code therefore the transfer will not be a voluntary termination under sec_507 of your status as a private_foundation thus you will not be subject_to tax under sec_507 ruling under sec_507 of the code and sec_1_507-3 of the income_tax regulations a transfer of assets by a private_foundation to another private_foundation in a transfer described in sec_507 of the code will not result in the transferee private_foundation being treated as a newly created organization within the meaning of sec_507 and sec_1_507-3 of the regulations both you and trust are private_foundations the transfer of all your assets to trust is a transfer described in sec_507 of the code therefore trust will not be treated as a newly created organization within the meaning of sec_507 and sec_1_507-3 of the regulations ruling it is organized and an organization is described in sec_501 of the code if operated exclusively for one or more exempt purposes described in sec_1 c - d of the income_tax regulations see sec_501 of the code and sec_1_501_c_3_-1 of the regulations both you and trust are organized and operated exclusively for one or more exempt purposes described in sec_1_501_c_3_-1 you will transfer all of your assets to trust which will use these assets to further its exempt purposes therefore because the transfer of all your assets to trust is in furtherance of your exempt purposes the transfer will not adversely affect your status as an organization described in sec_501 of the code similarly trust's receipt of all your assets will not adversely affect its status as an organization described in sec_501 ruling when a private_foundation transfers assets to another private_foundation in a transfer described in sec_507 of the code if the transferor and transferee foundations are not effectively controlled by the same persons the transferee succeeds to the aggregate tax_benefit of the transferor as defined in sec_507 but not in excess of the fair_market_value of the assets transferred see sec_1_507-3 sec_1_507-3 and sec_1_507-3 of the income_tax regulations the transfer of all your assets to trust is described in sec_507 of the code in addition you and trust are not controlled by the same persons therefore the transfer of all of your assets to trust will result in trust succeeding to your aggregate tax_benefit as defined in sec_507 ruling sec_4940 of the code imposes an excise_tax on a private foundation's net_investment_income net_investment_income is defined as the foundation's gross_investment_income less certain deductions investment_income is determined under the principles of subtitle a and includes such items as interest dividends rents and royalties see sec_4940 and sec_4940 of the code and sec_53 c of the foundation regulations the transfer of all your assets to trust is a transfer described in sec_507 of the code the transferred assets do not constitute investment_income under the code therefore trust's receipt of these assets will not be investment_income to trust within the meaning of sec_4940 see sec_1 c of the foundation regulations therefore trust will not be liable for tax under sec_4940 with respect to its receipt of the transferred assets in the case of a transfer of assets described in sec_507 of the code if prior to the transfer the transferor private_foundation incurs a liability for tax under chapter of subtitle d but does not satisfy the liability the transferee foundation will receive the assets subject_to such liability the transfer of all your assets to trust is a transfer described in sec_507 therefore with respect to your net_investment_income for the period during the taxable_year prior to the transfer of all your assets to trust if you are liable for tax under sec_4940 but if you do not satisfy this liability trust will receive the transferred assets subject_to this liability and will be required to satisfy the liability if you are entitled to receive a refund of tax under sec_4940 of the code that you previously paid the right to this refund would be included in the assets transferred to trust however because you and trust are not effectively controlled by the same persons trust may not to use the right to receive this refund to offset its own liability for tax under sec_4940 see sec_1_507-3 of the income_tax regulations ruling sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation however an organization described in sec_501 including one that is classified as a private_foundation under sec_509 is not a disqualified_person for purposes of sec_4941 see sec_53 a of the foundation regulations therefore there can be no act of self-dealing under sec_4941 of the code between a private_foundation and another private_foundation because neither one is disqualified_person both you and trust are organizations described in sec_501 of the code and classified as private_foundations under sec_509 as a result the transfer of all of your assets to trust will not be an act of self-dealing within the meaning of sec_4941 ruling sec_4942 of the code requires that a private_foundation meet certain annual income distribution_requirements a private_foundation that transfers all its assets to another private_foundation in a transfer described in sec_507 must comply with the sec_4942 income distribution_requirements for the taxable_year in which the transfer occurs the sec_507 transfer is counted toward the satisfaction of this requirement if the transferor makes the transfer to accomplish a purpose described in sec_170 and the transferor and transferee are not effectively controlled by the same persons however the transfer is counted only to the extent that the transferee redistributes the assets transferred within the required period of time and treats the redistribution as a distribution out of corpus see sec_4942 and sec_1_507-3 and sec_1_507-3 of the income_tax regulations as a private_foundation you are required to comply with the annual income distribution_requirements in sec_4942 of the code the transfer of all your assets to trust another private_foundation is a transfer described in sec_507 for the taxable_year in which this transfer occurs you must comply with the sec_4942 annual income distribution_requirements you and trust are not controlled by the same persons therefore no part of your transfer of all your assets to trust will constitute a qualifying_distribution except to the extent that trust makes a timely redistribution of the funds that it treats as a distribution out of corpus as described in sec_4942 see sec_1_507-3 of the income_tax regulations ruling sec_4944 of the code imposes certain excise_taxes on a private_foundation and others if a private_foundation makes investments that jeopardize carrying out any of its exempt purposes under sec_4944 if the primary purpose of an investment is to accomplish a purpose described in sec_170 the investment is not considered a prohibited investment for purposes of sec_4944 the transfer of all your assets to trust another private_foundation is a transfer described in sec_507 of the code following the transfer you will dissolve and you will have neither legal nor equitable_title in any assets and you will engage in no activity therefore this transfer will not be a prohibited investment for purposes of sec_4944 and you will not be subject_to the excise_taxes under sec_4944 trust will receive your assets in a transfer described in sec_507 of the code as a private_foundation trust will use these assets to further its charitable purposes consistent with the purposes described in sec_170 therefore under sec_4944 trust’s receipt of these assets will not be a prohibited investment for purposes of sec_4944 and trust will not be subject_to the excise_taxes under sec_4944 ruling sec_4945 of the code imposes certain excise_taxes if a private_foundation makes a taxable_expenditure a taxable_expenditure is any amount_paid by a private_foundation for certain prohibited purposes however a grant over which the private_foundation exercises expenditure_responsibility as defined in sec_4945 is nota taxable_expenditure when a private_foundation has disposed of all its assets to another private_foundation in a transfer described in sec_507 and both foundations are not effectively controlled by the same person or persons the expenditure_responsibility requirement does not apply to either the transferor or the transferee with respect to any expenditure_responsibility grants previously made by the transferor see sec_1_507-3 of the income_tax regulations the transfer of all your assets to trust another private_foundation will be a transfer described in sec_507 of the code therefore the transfer itself will not be a taxable_expenditure under sec_4945 you and trust are not controlled by the same persons therefore as to any obligation you have to exercise expenditure_responsibility under sec_4945 of the code at the time of the transfer trust will not be required to exercise expenditure_responsibility in addition as to any obligations you have to exercise expenditure_responsibility at the time of the transfer you will no longer be required to exercise expenditure_responsibility except that you will have to comply with the information reporting requirements in sec_4945 of the code for the taxable_year of the transfer see sec_1_507-3 of the income_tax regulations ruling sec_1_507-1 of the income_tax regulations states that a private_foundation that transfers all its assets is required to file the annual information_return required by sec_6033 of the code form_990-pf for the taxable_year in which the transfer occurs therefore you are required to file form_990-pf for the taxable_year in which you transfer all your assets to trust sec_1_507-1 of the income_tax regulations also states that a private_foundation that transfers all of its assets is not required to file form_990-pf for any subsequent taxable_year if at no time during the subsequent taxable_year the foundation has either legal or equitable_title to any assets or engages in any activity therefore if after you transfer all your assets to trust you have neither legal nor equitable_title in any assets and you engage in no activity you will not be required to file form_990-pf for the taxable years following the year in which you transfer all your assets to trust a tax-exempt_organization that engages in a liquidation dissolution termination or substantial_contraction is required to file information with the internal_revenue_service with respect to such transaction with its annual information_return for the period such transaction occurred see sec_6043 of the code and sec_1_6043-3 of the procedure regulations the transfer of all your assets to trust will be a transfer described in sec_507 of the code ie a liquidation dissolution termination or substantial_contraction of assets therefore you will be required to file information with respect to this transfer with your annual information_return form_990-pf for the taxable_year in which such transfer occurs rulings the transfer of all your assets to trust will not result in a voluntary termination under sec_507 of the code of your private_foundation_status and will not result in the imposition of tax under sec_507 trust will not be treated as a newly created organization under sec_507 of the code and sec_1_507-3 of the income_tax regulations the transfer of all your assets to trust will not adversely affect your status or trust’s status as an organization described in sec_501 of the code as a result of the transfer of all your assets to trust trust will succeed to your aggregate tax_benefit as defined in sec_507 of the code but not in excess of the fair_market_value of the assets transferred at the time of the transfer s a the transfer of all your assets to trust will not result in a tax_liability for trust on net_investment_income under sec_4940 of the code b any_tax liability on net_investment_income under sec_4940 of the code you incur for the taxable_year in which you transfer all your assets to trust which arose prior to the transfer and which you do not pay must be satisfied by trust c any refund of taxes under sec_4940 of the code you may be due trust may not use to offset its own liability for tax under section the transfer of all your assets to trust will not be an act of self-dealing under sec_4941 of the code you are required to meet the income distribution_requirements of sec_4942 of the code for the taxable_year in which you transfer all your assets to trust the transfer of all your assets to trust will not be an investment that will jeopardize the exempt purposes of either you or trust under sec_4944 of the code a the transfer of all your assets to trust will not be a taxable_expenditure under sec_4945 of the code b c a b as to any obligation you have to exercise expenditure_responsibility under sec_4945 of the code at the time of the transfer trust will not be required to exercise expenditure_responsibility as to any obligation you have to exercise expenditure_responsibility under sec_4945 of the code at the time of the transfer you will no longer be required to exercise expenditure_responsibility except for the information reporting requirements in sec_4945 for the taxable_year of the transfer for the taxable_year in which you transfer all your assets to trust you will be required to include information regarding the transfer with your form_990-pf for that year you will not be required to file the annual information_return required by sec_6033 of the code form_990-pf for any taxable_year subsequent to the taxable_year in which you transfer all your assets to trust if during the subsequent taxable years you have neither legal nor equitable_title to any assets and engage in no activity this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
